      Case 1:20-cv-00132-DHB-BKE Document 29 Filed 02/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION

WILLIE MOORE and MARTHA MOORE,                      )
                                                    )
       Plaintiffs,                                  )
                                                    )      CIVIL ACTION FILE
v.                                                  )      NO. 1:20-cv-132-DHB-BKE
                                                    )
BRANDON CRAWFORD; COWBOY USA                        )
EXPEDITED SERVICES, LLC;                            )
EMPLOYERS MUTUAL CASUALTY                           )
COMPANY; and JOHN DOES 1-10,                        )
                                                    )
       Defendants.                                  )

                              STIPULATION OF DISMISSAL

       COME NOW Plaintiffs, by and through Counsel, pursuant to the provisions of Rule

41(a)(1)(ii), and hereby dismiss their Complaint against the Defendants with prejudice and with

the consent of the Defendants. Each party shall pay their own costs.

       Respectfully submitted this 23rd day of February, 2021.




                                   [signature page to follow]
      Case 1:20-cv-00132-DHB-BKE Document 29 Filed 02/23/21 Page 2 of 2




                                      s/Bettis C. Rainsford, Jr.
                                      Raymond J. Doumar
                                      Ga. Bar No.227510
                                      Bettis C. Rainsford, Jr.
                                      Ga. Bar No. 778594

                                      ATTORNEYS FOR THE PLAINTIFFS

RAYMOND J. DOUMAR, PC
One 10th Street, Suite 700
Augusta, Georgia 30901
ray@doumarlaw.com
bettis@doumarlaw.com
Phone: (706) 722-1700
Fax: (706) 722-7600


                                      s/Quinn Curtis Bennett
                                      Amanda Matthews
                                      Ga. Bar No. 474951
                                      Quinn Curtis Bennett
                                      Ga. Bar No. 356087

                                      ATTORNEYS FOR THE DEFENDANTS

NALL & MILLER, LLP
Peachtree Center, North Tower
235 Peachtree Street NE, Suite 1500
Atlanta, Georgia 30303-1401
amatthews@nallmiller.com
Phone: 404-522-2200
Fax: 404-522-2208




                                       -2-
